People v Cisneros (2018 NY Slip Op 06858)





People v Cisneros


2018 NY Slip Op 06858


Decided on October 16, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2018

Renwick, J.P., Tom, Gesmer, Singh, JJ.


7337 4683/12

[*1]The People of the State of New York, Respondent,
vRoger Cisneros, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Order, Supreme Court, New York County (Daniel P. Conviser, J.), entered on or about October 2, 2015, which adjudicated defendant a level two sexually violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly designated defendant a sexually violent offender because he was convicted of an enumerated offense, and it lacked discretion to do otherwise (see People v Bullock, 125 AD3d 1 [1st Dept 2014] lv denied 24 NY3d 915 [2015]).	Defendant was denied youthful offender treatment, and is thus considered an adult for purposes of both the Penal Law and the Sex Offender Registration Act. We have considered and rejected defendant's constitutional arguments, including his claim that, because of his age at the time of the crime, he is constitutionally entitled to relief from the designation at issue (see People v Ortiz, 160 AD3d 442, 443 [1st Dept 2018], lv denied 31 NY3d 913 [2018]; see also People v Delacruz, 161 AD3d 519 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 16, 2018
CLERK